Citation Nr: 0124852	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  97-02 055	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for masses on the right 
ovary secondary to service-connected total abdominal 
hysterectomy.

2.  Entitlement to service connection for masses on the small 
bowel secondary to service-connected total abdominal 
hysterectomy.

3.  Entitlement to service connection for endometriosis 
secondary to service-connected total abdominal hysterectomy.

4.  Entitlement to a compensable rating for patellofemoral 
pain syndrome of the left knee.

5.  Entitlement to a compensable rating for patellofemoral 
pain syndrome of the right knee.

6.  Entitlement to an increased rating for total abdominal 
hysterectomy, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) following an August 1996 rating decision by the RO 
that denied claims of entitlement to compensable ratings for 
patellofemoral syndrome of the left and right knees, and an 
increased rating for total abdominal hysterectomy secondary 
to postpartum hemorrhage and chronic cervicitis.

This matter also comes before the Board following a 
September 1998 rating decision by the RO that denied claims 
of entitlement to service connection for masses on the right 
ovary, masses on the small bowel, and endometriosis, each 
claimed as secondary to the service-connected total abdominal 
hysterectomy.  

(The issues of entitlement to an increased rating for total 
abdominal hysterectomy, service connection for masses on the 
right ovary, masses on the small bowel, and endometriosis 
will be addressed in the remand that follows the decision 
below.)  


FINDINGS OF FACT

1.  By an August 1996 rating decision, the RO denied the 
veteran's claims of entitlement to compensable ratings for 
patellofemoral syndrome of the left and right knees.

2.  Notice of the August 1996 rating decision was mailed to 
the veteran on August 22, 1996.

3.  The veteran submitted a notice of disagreement (NOD) on 
January 2, 1997.

4.  A statement of the case (SOC) was issued on October 7, 
1997.

5.  A substantive appeal setting forth allegations of error 
of fact or law regarding the issues addressed in the October 
1997 SOC was not received until March 23, 1998.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the 
August 1996 denial of claims for compensable ratings for 
patellofemoral pain syndrome of the left and right knees.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302(b), 20.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the claims for compensable 
ratings for patellofemoral pain syndrome of the left and 
right knees, which was addressed in an August 1996 rating 
decision.

An appeal to the Board consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.201 (2001).  The 
substantive appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.202.  To be considered timely, the substantive appeal 
must be filed within 60 days from the date that the AOJ mails 
the SOC to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever is later.  
38 C.F.R. § 20.302(b).  Additionally, an extension for filing 
a substantive appeal may be granted on motion filed prior to 
the expiration of the time limit described above.  38 C.F.R. 
§ 20.303.  If the claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, she is "statutorily barred" from appealing.  Roy 
v. Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).

There are situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the veteran at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997); 66 Fed. Reg. 50,318 
(Oct. 3, 2001) (to be codified as amended at 38 C.F.R. 
§§ 20.302, 20.304).  

Moreover, even if a VA Form 9 is submitted, it must be 
"properly completed."  38 C.F.R. § 20.202.  As noted above, 
it "should set out specific arguments relating to errors of 
fact or law made by the AOJ in reaching the determination, or 
determinations, being appealed."  Id; see also 38 U.S.C.A. 
§ 7105(d)(3) (West 1991).  When the substantive appeal fails 
to allege specific error of fact or law, the Board may 
dismiss the appeal.  38 U.S.C.A. § 7105(d)(5) (West 1991).  

In the veteran's case, by an August 1996 rating action, the 
RO denied the veteran's claims of entitlement to compensable 
ratings for patellofemoral syndrome of the left and right 
knees.  In a letter dated on August 22, 1996, the RO notified 
the veteran of this determination.  Thereafter, the veteran 
submitted a written statement, which the RO construed as a 
NOD, on January 2, 1997.  A SOC was issued on October 7, 
1997.  A substantive appeal setting forth allegations of 
error of fact or law was not received until March 23, 1998.  
A statement from the veteran's representative which could be 
construed as a substantive appeal was submitted on July 19, 
2001; however, this written statement was submitted well 
after the time period for filing a substantive appeal had 
passed.  Additionally, the record does not show that VA ever 
received a request from the veteran for more time to file a 
substantive appeal.  38 C.F.R. § 20.303 (2001) (request for 
an extension must be made within the time period for filing 
the substantive appeal).

Given that the notice of the August 1996 decision was mailed 
to the veteran on August 22, 1996, and because a SOC was 
issued on October 7, 1997, the veteran had 60 days from 
October 7, 1997, to file either a substantive appeal or a 
request for an extension of time.  The Board also notes that 
there is no indication in the record that additional 
pertinent evidence was received during the appeal period, and 
after issuance of the SOC, which would have required the 
issuance of a SSOC such that the appeal period would have 
been extended.  See VAOPGCPREC 9-97 (Feb. 11, 1997); 
66 Fed. Reg. 50,318 (Oct. 3, 2001) (to be codified as amended 
at 38 C.F.R. §§ 20.302, 20.304).  

Pursuant to VAOPGCPREC 9-99 (Aug. 18, 1999), the Board has 
the authority to adjudicate or address in the first instance 
the question of timeliness of a substantive appeal, and may 
dismiss an appeal in the absence of a timely filed 
substantive appeal.  Under such circumstances, however, the 
VA General Counsel indicated that the veteran should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness and adequacy of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Consequently, in a letter to 
the veteran, on August 3, 2001, the Board notified the 
veteran of the Board's intent to consider the timeliness of 
the substantive appeal as to the issues of compensable 
ratings for patellofemoral pain syndrome of the left and 
right knees.  The Board also furnished the veteran with a 
summary of the laws and regulations applicable to the proper 
filing of appeals including those pertaining to the issues of 
timeliness and adequacy of the substantive appeal.  See 38 
C.F.R. §§ 20.202, 20.204, and 20.302.  The Board noted that 
the veteran and her representative had 60 days from the date 
the letter was mailed to present written argument, present 
additional evidence relevant to jurisdiction, or to request a 
hearing to present oral argument on the question of 
timeliness and adequacy of the appeal.  The Board also 
informed the veteran that, if no response was received from 
the veteran or her representative by the end of the 60-day 
period, the Board would assume that no argument or evidence 
was being submitted, and that a hearing was not being 
requested.  The record indicates that neither the veteran nor 
her representative responded to the Board's August 3, 2001, 
letter.  

Accordingly, because the veteran did not timely file either a 
substantive appeal or a request for an extension of time to 
do so, she is statutorily barred from appealing the 
August 1996 denial of claims of entitlement to compensable 
ratings for patellofemoral pain syndrome of the left and 
right knees.  The Board does not have jurisdiction to 
consider those claims.  38 C.F.R. § 20.200; Roy, supra.

In deciding these claims, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).

It is the Board's conclusion that the new law does not 
preclude the Board from addressing the jurisdictional 
question presented by the facts of this case.  This is so 
because the requirements of the new law have been satisfied.  
By the SOC furnished to the veteran, the RO has notified her 
of the information and evidence necessary to substantiate her 
claims, of the provisions of law relied on, and of the 
reasoning used in reaching a decision on the issues in this 
case.  She was told of time limits for filing an appeal.  In 
addition, the veteran was provided with an opportunity to 
testify at a hearing in order to provide testimony in support 
of her claims, but she failed to appear for her scheduled 
hearing.  In August 2001, the Board also furnished the 
veteran with a summary of the laws and regulations applicable 
to the proper filing of appeals including those pertaining to 
the issues of timeliness and adequacy of the substantive 
appeal.  The veteran was also given an opportunity to present 
written argument, present additional evidence relevant to 
jurisdiction, or to request a hearing to present oral 
argument on the question of timeliness and adequacy of the 
appeal.  Nevertheless, neither the veteran nor her 
representative has identified any source of relevant 
documentation that could further aid in the resolution of the 
jurisdictional question.  Further evidentiary development 
does not seem to be possible and it thus falls to the Board 
to address these issues, which it has done.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 1361 (1998).


ORDER

The appeal of entitlement to an increased rating for 
patellofemoral pain syndrome of the left knee is dismissed.  

The appeal of entitlement to an increased rating for 
patellofemoral pain syndrome of the right knee is dismissed.  


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superceded the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  As reported above, this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday, 14 Vet. App. at 280.

Because of the change in the law brought about by the VCAA, a 
remand of the hysterectomy rating and secondary service 
connection claims is required for compliance with the notice 
and duty to assist provisions contained in the new law.  
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  On remand, the RO's actions 
to ensure that the requirements of the new law have been met 
should include, among other things, scheduling the veteran 
for a VA examination.  This is so because the veteran has 
referred to treatment records, which have not been associated 
with the claims file, which allegedly reflect that her 
service-connected total abdominal hysterectomy may be more 
disabling than currently evaluated.  

The Board notes that the veteran's service-connected 
disability is currently evaluated at the maximum 30 percent 
rating under the provisions of 38 C.F.R. § 4.116, Diagnostic 
Code 7618 (2001) for removal of the uterus.  (The veteran is 
in receipt of special monthly compensation due to anatomical 
loss of a creative organ.)  Nevertheless, rating criteria 
allow for higher ratings in some instances, such as when 
there has been complete removal of the uterus and both 
ovaries.  38 C.F.R. § 4.116, Diagnostic Code 7617 (2001).  

In the veteran's case, she has referred to having undergone 
additional surgeries that may reflect additional disability 
due to the service-connected gynecological disability.  In 
her substantive appeal of March 1999, the veteran reported 
that she was scheduled for another surgery that same month in 
Detroit, Michigan.  She also reported that she had had two 
operations in Detroit.  She further indicated that there were 
outpatient treatment records from the Detroit VA Medical 
Center (VAMC) which had not been associated with the claims 
file.  Moreover, she indicated that her "doctor's opinion 
should also be included because he is familiar with the 
medical causes."  A review of the record reveals that these 
records have not been associated with the claims file; yet, 
such records may be pertinent to the veteran's claim.  (VA 
adjudicators are charged with constructive notice of 
documents generated by VA.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).)  In this regard, the Board notes that, because 
of the need to ensure that all potentially relevant VA 
records are made a part of the claims file, a remand is 
required.  See Bell, supra.

The veteran also contends that additional gynecological 
disorders were caused or aggravated by the service-connected 
total abdominal hysterectomy.  Specifically, she maintains 
that she suffers from masses on the right ovary, masses on 
the small bowel, and endometriosis as a result of having had 
the hysterectomy.  In this regard, the Board notes that 
service connection may be granted for a disability that 
results from disease or injury incurred in or aggravated by 
service, or for disability that is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 
(2001).  Notwithstanding the absence of a direct 
relationship, there are instances when a non-service-
connected disorder may be aggravated by a service-connected 
disability.  In such instances, a claimant is to "be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Based on a review of the evidence of record, it is unclear 
whether any masses on the right ovary, masses on the small 
bowel, or endometriosis, if extant, have been caused or 
aggravated by service-connected total abdominal hysterectomy.  
In this regard, the Board finds that further evidentiary 
development is necessary to obtain more definitive evidence 
on these points.  Therefore, to satisfy VA's duty to assist 
the veteran in obtaining evidence necessary to substantiate 
her secondary service connection claims, a new examination is 
necessary.  Specifically, the Board finds that a medical 
nexus opinion is required from an expert who has reviewed the 
entire claims file.  38 C.F.R. § 19.9 (2001).

The case is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.

2.  The RO should ask the veteran to 
provide information regarding any records 
of past or current treatment for 
gynecological problems that have not 
already been made part of the claims 
file, including any outpatient treatment 
or surgical records from the Detroit VAMC 
(see veteran's March 1999 substantive 
appeal).  The RO should assist the 
veteran in obtaining evidence as required 
by the VCAA and implementing regulations.  
The veteran should be given an 
opportunity to present the opinion from 
the physician she mentioned in her March 
1999 appeal.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA 
gynecological examination, preferably by 
an examiner who has not previously 
examined her.  The claims folder, along 
with all additional evidence obtained 
pursuant to the instructions above, 
should be made available to the examiner 
for review.  The examiner should assess 
the severity of the veteran's service-
connected disability and specifically 
identify the nature and extent of all 
current post-operative residuals of the 
veteran's total abdominal hysterectomy.  
The examiner should review the record and 
specifically indicate whether the veteran 
has both ovaries present.  The examiner 
should also determine the nature and 
probable etiology of any masses in the 
area of the right ovary, masses on the 
small bowel, and any endometriosis.  The 
veteran's history, current complaints, 
and examination findings must be 
considered in detail by the examiner.  
Opinions should include comment on 
whether the service-connected total 
abdominal hysterectomy has caused or made 
worse any masses on the right ovary, 
masses on the small bowel, or 
endometriosis.  If service-connected 
total abdominal hysterectomy is found to 
have made worse any masses on the right 
ovary, masses on the small bowel, or 
endometriosis, the degree of worsening 
caused by the service-connected 
disability should be described in detail, 
if possible.  The rationale for the 
examiner's opinion(s) should be explained 
in detail.  All opinions should be 
explained in the context of other 
opinions of record, including the 
December 1997 VA opinion that addressed 
direct causation.  

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Following completion of any 
additional development required by the 
VCAA, the RO should adjudicate the claims 
in accordance with all applicable laws 
and regulations, including the VCAA and 
the implementing regulations.  If any 
benefit sought is denied, a SSOC should 
be issued.

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until she receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and comply with adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



